      

 1   NICOLA T. HANNA                                                    CLOSED 
     United States Attorney 
 2   THOMAS D. COKER  
     Assistant United States Attorney 
 3   Chief, Tax Division 
     GAVIN L. GREENE (Cal. Bar No. 230807) 
 4   Assistant United States Attorney 
             Federal Building, Suite 7211 
 5           300 North Los Angeles Street 
             Los Angeles, California 90012 
 6           Telephone: (213) 894‐4600 
             Facsimile: (213) 894‐0115 
 7           E‐mail: Gavin.Greene@usdoj.gov  
      
 8   Attorneys for the United States of America 
      
 9    
      
10                                   UNITED STATES DISTRICT COURT 
                                                     
11                                  CENTRAL DISTRICT OF CALIFORNIA 
                                                     
12                                         WESTERN DIVISION 
                                                     
13   Mike L. Ireland,                               Case No. CV 17‐2014 CAS (AGRx) 
                                                       
14         Plaintiff,                                 [Proposed] Judgment  
                                                       
15                  v.                                Trial Date:      November 6, 2018 
                                                      Time:            9:30 a.m.  
16   United States of America,                        Courtroom:       8D 
                                                      Location:        First Street Courthouse  
17         Defendant.                                                  350 West First Street  
                                                                       Los Angeles, California  
18                                                     
      
19           A trial was held in this case on November 6 and 7, 2019.  The jury returned a 
20   verdict against Mike L. Ireland and in favor of the United States of America.  
21         IT IS ORDERED that judgment is entered for the United States of America and the 
22   relief requested by Mike L. Ireland in his Complaint for Refund and Abatement of Trust 
23   Fund Recovery Penalties is denied. 
24         IT IS SO ORDERED. 
25   DATED: April 19, 2019                         __                                   
26                                                 CHRISTINA A. SNYDER 
                                                   United States District Judge 
27
28
                                                  1 
